11/23/2020        Case: 1:20-cv-06316 Document   #:- 14-7
                                          Yahoo Mail       Filed: 11/23/20
                                                     Fwd: 2018-CY-BX-0025      Page
                                                                          – Emages, Inc. 1  of 6 PageID #:96
                                                                                         - EPDR




     Fwd: 2018-CY-BX-0025 – Emages, Inc. - EPDR

     From: Dr. Fred Nance Jr. (drfred.nancejr@gmail.com)

     To:     tracey.willis@usdoj.gov
                                                               Exhibit 5

     Cc:     drfred.nancejr@gmail.com; frednance@clickservices.org; michael.dever@usdoj.gov; andre.bethea@usdoj.gov
     Date: Wednesday, November 4, 2020, 01:05 PM CST



     Ms. Willis: Here is the message I received from Dr. Wash, which has a forwarded email from you reporting there is a
     meeting today, November 4, 2020, at 2:00 pm. I called you about not having a link for this meeting today. You stated you
     are not part of a meeting today, and possibly do not remember sending the email below about a meeting today,
     November 4, 2020, at 2:00 pm. Please respond to your portion of this email for clarity. Thank you.

     ---------- Forwarded message ---------
     From: Hattie Wash <washhattie@gmail.com>
     Date: Fri, Oct 30, 2020 at 10:32 AM
     Subject: Fwd: 2018-CY-BX-0025 – Emages, Inc. - EPDR
     To: THOMAS BRADLEY <tbacpa52@yahoo.com>, Sheila Chew <sacpoiple1@gmail.com>, Andrea Halyard
     <alhalyard@sbcglobal.net>, Jean Daniel <Daniel_Jean716@yahoo.com>, Dr. Karen Witherspoon
     <doctorwitherspoon@gmail.com>, Dr. Fred Nance Jr. <drfred.nancejr@gmail.com>, Willis, Tracey (OJP)
     <Tracey.Willis@usdoj.gov>




     ---------- Forwarded message ---------
     From: Willis, Tracey (OJP) <Tracey.Willis@usdoj.gov>
     Date: Thu, Oct 29, 2020 at 12:19 PM
     Subject: 2018-CY-BX-0025 – Emages, Inc. - EPDR
     To: Hattie Wash <washhattie@gmail.com>

     Hello All:

     The office of justice programs is performing a programatic review of EMAGES and the Second Chance Program.
     Sections evluated are included in this email. I am inviting all of you to our meeting on Wednesday November 4, 2020 at
     2pm to develop a plan of action and assign tasks for completing the information that is being requested. Please review
     the email and be prepared to discuss on Wednesday. Call if you have any questions.
     Thanks
     Dr. Wash


     (Please forward this meeting request to those involved programmatically with
     this award, so that they can be included in the EPDR)


     Dr. Hattie Wash
     President/CEO of Emages, Inc.
     7601 Kostner Suite 500
     Chicago, Illinois 60652-1100


                                                                                                                                1/6
11/23/2020   Case: 1:20-cv-06316 Document   #:- 14-7
                                     Yahoo Mail       Filed: 11/23/20
                                                Fwd: 2018-CY-BX-0025      Page
                                                                     – Emages, Inc. 2  of 6 PageID #:97
                                                                                    - EPDR




     2018-CY-BX-0025 – Emages, Inc.


     Dear Dr. Wash,


     This email is to confirm that the U.S. Department of Justice, Office of Justice
     Programs (OJP), BJA will conduct an Enhanced Programmatic Desk Review
     (EPDR) of Emages, Inc. scheduled for Tuesday, December 1, 2020
     beginning at 11:00 (EST).


     The EPDR will include a review of the programmatic, financial, and
     administrative activities related to the awards listed above. This EPDR is part
     of OJP's federally mandated requirement (see Uniform Guidance 2 C.F.R. §
     200) to conduct grant monitoring and oversight of the financial, administrative,
     and programmatic activities of grantees. The focus of the EPDR will be to
     assess and ensure compliance with the regulations, terms, and conditions for
     each grant under review, examine the programmatic progress of each grant,
     validate information that has been reported, and
     provide technical assistance for grant management requirements.


     Activities during the EPDR will include discussion of programmatic progress,
     as well as a review of the award file, grantee policies and procedures,
     expenditure documents, performance measurement data collection and
     validation, and other documentation. To assist with this effort, please ensure
     that all key personnel are available to answer any questions I may have
     during the EPDR.


     OJP requires that grantees provide selected documentation in order to
     determine the organization's compliance with the terms and conditions of the
     grant(s). Some of this documentation must be provided in advance, to support
     planning for the EPDR.




                                                                                                          2/6
11/23/2020    Case: 1:20-cv-06316 Document   #:- 14-7
                                      Yahoo Mail       Filed: 11/23/20
                                                 Fwd: 2018-CY-BX-0025      Page
                                                                      – Emages, Inc. 3  of 6 PageID #:98
                                                                                     - EPDR



             · Please provide the following documents (as applicable) electronically
             via email to Tracey Willis (tracey.willis@ojp.usdoj.gov by November 13,
             2020:




     FINANCIAL:
     Will be completed by Mr. Jin C. Liu, OJP Staff Accountant on November 30,
     2020.


     ADMINISTRATIVE:
             · List of all key personnel as described in the grant application,
             including grant-funded personnel, consultants, and contractors (name,
             title, assigned projects, date of hire, current salary, and fringe benefit
             costs)
             · Organization chart
             · Written explanations for the following, as applicable (if not included in
             policies and procedures manual):
             · Process to track and maintain property and equipment
             · Process to apply payroll costs to the grant
             · Overtime approval process
             · Procurement process for vendors, contractors, and consultants
             including the process in place to ensure that contracts are not awarded
             to contractors or individuals on the Lists of Parties Excluded from
             Federal Procurement and Nonprocurement Programs (found on
             SAM.gov)
             · Most recent inventory records
             · List of all conferences held, the amount expended for each
             conference, approved conference request forms, and post reports
             submitted
             · List of all sub recipients, the amount of funds disbursed to each sub
             recipient, as well as expenditures incurred by each sub recipient, as of
                                                                                                           3/6
11/23/2020    Case: 1:20-cv-06316 Document   #:- 14-7
                                      Yahoo Mail       Filed: 11/23/20
                                                 Fwd: 2018-CY-BX-0025      Page
                                                                      – Emages, Inc. 4  of 6 PageID #:99
                                                                                     - EPDR



             the most recent quarter ended


     On the day of the EPDR, please make the following documents (as
     applicable) available for review and possible collection. Additional documents
     may be requested and collected as necessary.


     FINANCIAL:
     Will be completed by Mr. Jin C. Liu, OJP Staff Accountant on November 30,
     2020.


     ADMINISTRATIVE:
             · Award file
             · Policies and procedures manual to include, as applicable:
             · Grant accounting to include procedures for financial management
             · Cash management
             · Procurement
             · Travel
             · Inventory controls
             · Personnel/time and attendance
             · Sub-recipient monitoring
             · Sub-recipient award process
             · Conference costs
             · Voucher packages for major purchases
             · Timesheets for grant-funded employees - one timesheet per person
             selected by the grant manager for the last three pay periods for
             employees
             · Supporting documentation for costs and services of consultants


                                                                                                           4/6
11/23/2020     Case: 1:20-cv-06316 Document   #: -14-7
                                       Yahoo Mail        Filed: 11/23/20
                                                   Fwd: 2018-CY-BX-0025     Page
                                                                        – Emages, Inc.5- of 6 PageID #:100
                                                                                         EPDR



             · Supporting documentation for sole source contracts
             · Supporting documentation for sub recipient award process including
             pre-award, post award monitoring, and closeout
             · Sub recipient monitoring plan
             · Sub recipient EPDR and/or desk review reports
             · Privacy certificates
             · Institutional Review Board approval documentation


     PROGRAMMATIC:
             · Evidence that services/activities described in progress reports have
             been completed
             · Evidence to support the performance measurement data reported to
             OJP


     If you have any questions or concerns regarding the requested documentation
     or if there are issues or questions, you would like to address during the
     EPDR, please contact me at tracey.willis@ojp.usdoj.gov or (202) 305-1766.


     Thank you in advance for your assistance. I look forward to meeting with you
     and your staff.


     Sincerely,
     Tracey Willis, State Policy Advisor
     BJA, Office of Justice Programs
     U.S. Department of Justice

         -- Do not delete or change any of the following text. --

         When it's time, join your Webex meeting here.


                                                                                                             5/6
11/23/2020      Case: 1:20-cv-06316 Document   #: -14-7
                                        Yahoo Mail        Filed: 11/23/20
                                                    Fwd: 2018-CY-BX-0025     Page
                                                                         – Emages, Inc.6- of 6 PageID #:101
                                                                                          EPDR




         Meeting number (access code): 171 627 9684
         Meeting password: gkMapcnn283




                Join meeting



         Tap to join from a mobile device (attendees only)
         +1-415-655-0003,,1716279684## US TOLL

         Join by phone
         +1-415-655-0003 US TOLL
         Global call-in numbers

         Join from a video system or application
         Dial 1716279684@ojp.webex.com
         You can also dial 173.243.2.68 and enter your meeting number.



         Join using Microsoft Lync or Microsoft Skype for Business

         Dial 1716279684.ojp@lync.webex.com



         If you are a host, click here to view host information.



         Need help? Go to http://help.webex.com




     --
     /s/Dr. Fred Nance Jr., Ph.D.
     Human Services/Social Policy Analysis
     Program and Policy Development
     708-921-1395

             invite.ics
             8.2kB
             Untitled
             8.1kB



                                                                                                              6/6
